Case 1:17-cv-08457-JMF Document 195-7 Filed 12/18/19 Page 1 of 29




                    EXHIBIT 7
                  Case 1:17-cv-08457-JMF Document 195-7 Filed 12/18/19 Page 2 of 29
Milliman Research Report


Allen J. Schmitz, FSA, MAAA
Principal and Consulting Actuary

Daniel A. Nitz, FSA, MAAA
Consulting Actuary

Peer Reviewed by:
Amy B. Pahl, FSA, MAAA
Principal and Consulting Actuary

December 2012




Long-Term Care Insurance Valuation
An Industry Survey of Assumptions and Methodologies
                  Case 1:17-cv-08457-JMF Document 195-7 Filed 12/18/19 Page 3 of 29


Prepared by:
Allen J. Schmitz, FSA, MAAA
Principal and Consulting Actuary

Daniel A. Nitz, FSA, MAAA
Actuary


Peer Reviewed by:
Dawn E. Helwig, FSA, MAAA
Principal and Consulting Actuary
                                                                    Milliman is among the world’s largest
December 2009                                                       providers of actuarial and related
                                                                    products and services. The firm has
                                                                    consulting practices in healthcare,
                                                                    property & casualty insurance, life
Long-Term Care Insurance Valuation                                  insurance and financial services, and
                                                                    employee benefits. Founded in 1947,
                                                                    Milliman is an independent firm with
                                                                    offices in major cities around the globe.
An Industry Survey of Assumptions and Methodologies                 For further information, visit milliman.com.
                   Case 1:17-cv-08457-JMF Document 195-7 Filed 12/18/19 Page 4 of 29
                                                                            Milliman
                                                                            Research Report




TABLE OF CONTENTS
I.     OVERVIEW                                                         3

II.    ACTIVE LIFE RESERVES: VALUATION ASSUMPTIONS AND METHODOLOGIES    4
       Mortality                                                        4
       Ultimate lapse rates                                             5
             Plan 1                                                     5
             Plan 2                                                     5
       Morbidity                                                        6
             Morbidity sources                                          6
             Provision for adverse deviation                            7
             Morbidity improvement                                      7
       Provision for loss adjustment expense                            7
       Interest rate                                                    8
       Waiver of premium methodology                                    8
       Active life reserve for disabled lives                           8
       Reserving for rate increases                                     8
       System                                                           9
       Reserving approach for complex riders                            9
       Principle-based reserves                                         9
       Premium reserves                                                 9

III.   ACTIVE LIFE RESERVES: TESTING                                   10
       Adequacy testing approach                                       10
       Monitoring and updating                                         11
       Mortality                                                       12
       Ultimate lapse rates                                            13
             Plan 1                                                    13
             Plan 2                                                    13
       Interest rate                                                   13
       Morbidity                                                       14
             Morbidity sources                                         14
             Provision for adverse deviation                           14
             Morbidity improvement                                     14
       Future rate increases                                           14
                      Case 1:17-cv-08457-JMF Document 195-7 Filed 12/18/19 Page 5 of 29
Milliman
Research Report




                                           TABLE OF CONTENTS (CONT.)
                                           IV.        DISABLED LIFE RESERVES                                 15

                                                      Continuance tables and related reserve methodologies   15

                                                           Data sources                                      15

                                                           Continuance table variables                       16

                                                           Future transfer methodology                       16

                                                           Waiver of premium methodology                     17

                                                           Salvage adjustments                               17

                                                      Explicit provisions for adverse deviation              18

                                                      Provision for loss adjustment expense                  18

                                                      Incurred but not reported (IBNR) methodology           18

                                                      Adequacy                                               19

                                                      System                                                 19

                                                      Reserving approach for complex riders                  19

                                                      Claim status definitions and adjustments               19

                                           V.         ASSET ASSUMPTIONS                                      21

                                                      Asset allocation                                       21

                                                      Duration for long-term care                            22

                                                      Current portfolio yield                                22

                                                      Current pricing interest rate assumption               22

                                                      Interest rate hedging approach                         23

                                           APPENDIX A                                                        24

                                                      List of participating companies                        24




Long-Term Care Insurance Valuation                                                                            2
An Industry Survey of Assumptions and Methodologies

December 2012
                      Case 1:17-cv-08457-JMF Document 195-7 Filed 12/18/19 Page 6 of 29
                                                                                                                Milliman
                                                                                                                Research Report




I.         OVERVIEW
Milliman has conducted its fourth triennial long-term care (LTC) insurance valuation survey. We compiled
survey responses from 26 individual carriers. We did not include group business in this year’s survey
as there are only a limited number of companies in the group LTC insurance market. Previous valuation
surveys were conducted in 2003, 2006, and 2009. Many of the survey questions remain consistent
with the previous surveys. This allows for comparisons of the change in responses over time. In addition,
several new questions were added for 2012, including a section on current assumptions used to test
active life reserves.

The objectives of this survey are to review and document the assumptions and methodologies related to
the determination of active life and disabled life reserves, as well as the asset strategies and investments
backing the reserves.

The information presented includes brief commentary on the application of various methods and
approaches of several technical LTC valuation issues. This report assumes that the reader is familiar with
LTC insurance, including product design and benefits, as well as current valuation standards.

The results of this survey are intended to provide interested parties with general benchmarks regarding         The results of this survey
insurers’ current valuation assumptions. In preparing this summary of the valuation survey, we relied on        are intended to provide
companies to accurately report their valuation assumptions and methodologies. While we did review the           interested parties with
responses for general reasonableness, we included the responses as reported. The survey is merely a             general benchmarks
tally of valuation assumptions, not necessarily a carrier’s actual experience. The reader should keep this in   regarding insurers’ current
mind when evaluating the results in this report.                                                                valuation assumptions.

This survey included questions with regard to GAAP, statutory (STAT), and tax (TAX) reserve bases. Some
companies do not hold GAAP reserves because of their financial structure. Therefore, GAAP results are
presented for only a limited number of companies.

All responses are related to a carrier’s most recently issued LTC product series. In order to avoid
distortions from valuation assumptions used for policies issued many years ago, Section II, Active
Life Reserve: Valuation Assumptions and Methodologies, generally includes only companies that are
currently selling new business. Sections III through V of this survey include all companies. It should
also be noted that not all companies answered every question, resulting in the number of responses
varying by question.

The carriers included in the survey are listed in Appendix A.

Finally, commentary offered throughout this report includes the authors’ opinions, which do not
necessarily represent those of Milliman. Because the articles and commentary prepared by the
professionals of our firm are often general in nature, we recommend that our readers seek the advice
of an actuary or attorney before taking action. We, Daniel Nitz and Allen Schmitz, are associated with
Milliman, Inc. and are members of the American Academy of Actuaries. We are qualified under the
Academy’s Qualification Standards to render the opinions with regard to the actuarial calculations
set forth herein.




Long-Term Care Insurance Valuation                                                                                                            3
An Industry Survey of Assumptions and Methodologies

December 2012
                      Case 1:17-cv-08457-JMF Document 195-7 Filed 12/18/19 Page 7 of 29
Milliman
Research Report




                                           II.        ACTIVE LIFE RESERVES:
                                                      VALUATION ASSUMPTIONS AND METHODOLOGIES
                                           Active life reserves (ALR) reflect the liability for future contingent claim events, and are typically the
                                           largest reserve held by LTC insurance companies. Active life reserves, contract reserves, and policy
                                           reserves are assumed to be synonymous in this report. This section summarizes the responses relating
                                           to the valuation assumptions and methodologies used for a company’s most recently issued policies.
                                           In order to avoid distortions from valuation assumptions used for policies issued many years ago,
                                           this ALR section of the survey generally includes only companies selling new business in 2011 (for
                                           survey questions related to methodology, all responses are included). The next section summarizes the
                                           responses relating to the assumptions and methodologies used by companies to test their ALRs. Topics
                                           covered in this section relating to active life reserves include:

                                            Mortality
                                            Ultimate lapse rates
                                            Morbidity
                                              − Morbidity sources
                                              − Provision for adverse deviation
                                              − Morbidity improvement
                                            Methodology and other issues
                                              − Provision for loss adjustment expense
                                              − Interest rate
                                              − Waiver of premium methodology
                                              − Active life reserves for disabled lives
                                              − Reserving for rate increases
                                              − System
                                              − Reserving approach for complex riders
                                              − Principle-based reserves
                                              − Premium reserves

                                           MORTALITY
                                           As seen in Figure 1, the 1994 Group Annuity Mortality table (GAM) is the most common valuation
                                           assumption used throughout the industry for calculating active life reserves. One reason might be that
                                           the 1994 GAM table is the referenced table for LTC insurance in the current version of the National
                                           Association of Insurance Commissioners (NAIC) Health Insurance Reserves Model Regulation. Our
                                           survey indicates that all individual companies we contacted use 1994 GAM for STAT and TAX active life
                                           reserves, and 75% of companies use the 1994 GAM for GAAP active life reserves, with the remaining
                                           companies using the 2000 Annuity table.

                                           In addition, about one-third of the companies responded that they applied mortality selection factors
                                           for their STAT and TAX valuation assumptions and six out of eight responded that they assume
                                           mortality selection for GAAP reserves. All companies indicated that they do not use any future mortality
                                           improvement in their STAT or TAX valuation assumptions, but about one-third assume future mortality
                                           improvement for GAAP.




Long-Term Care Insurance Valuation                                                                                                                      4
An Industry Survey of Assumptions and Methodologies

December 2012
                      Case 1:17-cv-08457-JMF Document 195-7 Filed 12/18/19 Page 8 of 29
                                                                                                           Milliman
                                                                                                           Research Report




Because the Model Regulation specifies the 1994 GAM for policies issued after January 1, 2005, there
has been little change in mortality assumptions since our 2006 or 2009 survey, which also indicated that
most companies used the 1994 GAM table.

   FIGURE 1: VALUATION MORTALITY TABLE


                                                              PERCENT OF RESPONSES

     MORTALITY TABLE ASSUMPTION                       STAT             TAX                  GAAP

     1994 GAM                                         100%             100%                  75%

     2000 ANNUITY                                     0%                0%                   25%

Note:
• Some companies do not hold GAAP reserves
• 12 responses for STAT and TAX; 8 for GAAP


ULTIMATE LAPSE RATES
A summary of ultimate lapse rates assumed by insurers in their active life reserve calculations is shown
in Figure 2. Please note that survey respondents were asked to provide the STAT and TAX lapse rates
prior to any NAIC limiting formulas. A number of companies indicated that they vary their valuation
lapse assumptions by age, marital status, inflation, and premium payment option, while other companies
indicated use of only a single set of lapse assumptions (and premium payment option). In order to
consistently compare lapse assumptions, we requested the ultimate lapse rate for the following two
different plans and demographic characteristics:

Plan 1
 Issue age 55
 Male
 Single
 No inflation protection
 Lifetime benefit period

Plan 2
 Issue age 65
 Female
 Married
 5% compound inflation protection
 5-year benefit period

All but one company indicated that they assumed the same lapse rate for both plans. Therefore, Figure 2
only shows the ultimate lapse assumptions for Plan 1.

In this year’s survey, the average ultimate lapse rate assumed for STAT is 1.1% for both Plans 1 and 2,    In this year’s survey, the
and TAX and GAAP had about the same average lapse rate. Compared to our 2009 survey, ultimate              average ultimate lapse rate
lapse rates have decreased slightly. The majority of companies in the 2009 survey (11 of 19) indicated     assumed for STAT is 1.1%
ultimate lapse rates in the range of 0.5% to 1%, while the average is 1.2%. While most companies are in    for both Plans 1 and 2, and
the range of 0.5% to 1%, some companies are now reporting assuming lapse rates in the range of 0% to       TAX and GAAP had about
0.5%, where no companies reported in that category in previous surveys.                                    the same average lapse
                                                                                                           rate. Compared to our 2009
                                                                                                           survey, ultimate lapse rates
                                                                                                           have decreased slightly.



Long-Term Care Insurance Valuation                                                                                                        5
An Industry Survey of Assumptions and Methodologies

December 2012
                      Case 1:17-cv-08457-JMF Document 195-7 Filed 12/18/19 Page 9 of 29
Milliman
Research Report




                                               FIGURE 2: ULTIMATE LAPSE RATE ASSUMPTION (PLAN 1)

                                                                                                      PERCENT OF RESPONSES


                                                ULTIMATE LAPSE RATES                     STAT                  TAX                     GAAP

                                                0% - 0.5%                                25%                   25%                      11%

                                                0.51% - 1.0%                             33%                   33%                      56%

                                                1.01% - 1.5%                             17%                   17%                      22%

                                                1.51% - 2.0%                             25%                   25%                      11%

                                                2.01%+                                   0%                     0%                       0%

                                           Note:
                                           • Some companies do not hold GAAP reserves
                                           • 12 responses for STAT and TAX; 9 for GAAP


                                           MORBIDITY
                                           The lack of a standardized industry morbidity table results in companies setting their own assumptions
                                           for STAT, TAX, and GAAP reserves. The magnitude, and more importantly the slope, of the age-cost curve
                                           can have a dramatic impact on the durational development of LTC active life reserves. When surveying
                                           companies regarding their morbidity assumptions, we asked for three pieces of information:

                                            Morbidity sources
                                            Provision for adverse deviations (PAD)
                                            Morbidity improvement

                                           Morbidity sources
                                           We asked companies for the source of the claim cost assumptions that are used in the development of
                                           their active life reserves. The results are summarized in Figure 3. The source of the assumptions is split
                                           between a company’s own data and that of a consultant (including times where a company started with
                                           consultant assumptions and adjusted them to their own data). None of the companies use population-
                                           based data sources as the primary data sources for their morbidity assumptions, which was more
                                           common many years ago when LTC insurance was just emerging. Of the companies that responded
                                           using assumptions provided by consultants, a number of them indicated that they made adjustments
                                           based on their own experience. The Company Data category in Figure 3 implies that the assumptions
                                           were developed solely from company data.

                                               FIGURE 3: SOURCE OF MORBIDITY ASSUMPTION

                                                MORBIDITY SOURCES                                              PERCENT OF RESPONSES

                                                COMPANY DATA                                                              33%

                                                CONSULTANT (MAY INCLUDE
                                                                                                                          67%
                                                COMPANY ADJUSTMENTS)

                                           Note: 12 responses




Long-Term Care Insurance Valuation                                                                                                                      6
An Industry Survey of Assumptions and Methodologies

December 2012
                     Case 1:17-cv-08457-JMF Document 195-7 Filed 12/18/19 Page 10 of 29
                                                                                                             Milliman
                                                                                                             Research Report




Provision for adverse deviation
Based on our survey, we found that the use of morbidity provisions for adverse deviation (PADs) varies       Based on our survey, we found
widely, although many companies omit them altogether. The average morbidity PAD for STAT was 4.6%            that the use of morbidity
and 3.8% for TAX. Of the companies that completed the GAAP section, the average morbidity PAD was            provisions for adverse
4.2%. The survey results are in Figure 4.                                                                    deviation (PADs) varies widely,
                                                                                                             although many companies
   FIGURE 4: MORBIDITY PROVISION FOR ADVERSE DEVIATION (PAD)                                                 omit them altogether.

                                                                 PERCENT OF RESPONSES

     MORBIDITY PAD
                                                       STAT                 TAX                 GAAP*
     (AS % OF INCURRED CLAIMS ESTIMATE)

     0%                                                42%                  58%                 44%

     1% - 5%                                           42%                  25%                 33%

     6% - 10%                                           0%                   0%                 11%

     11%+                                              17%                  17%                 11%

Note:
• Some companies do not hold GAAP reserves
• 12 responses for STAT and TAX; 9 for GAAP
• Percentages may not add to 100% due to rounding


In general, the number of companies that choose to include a PAD in their reserves has remained roughly
consistent over previous surveys. It should be noted that there may be additional margins in the reserves
due to the prescribed valuation interest rates.

Morbidity improvement
The survey asked companies if they included future morbidity improvement in their valuation assumptions.
As the NAIC Model Regulation prohibits the use of morbidity improvement in the calculation of statutory
active life reserves, all companies indicated that they did not assume any morbidity improvement. Also for
TAX, all companies assumed no morbidity improvement. However, one-third of the companies indicated
they assumed future morbidity improvement for GAAP reserves. These results are similar to prior years.
It should be noted that while companies do not assume morbidity improvement when calculating their
statutory reserves, some do include it when testing their reserves (see the next section for details).

PROVISION FOR LOSS ADJUSTMENT EXPENSE
Survey respondents were asked what provision for loss adjustment expense (LAE) is made, if any, in
their active life reserve calculations. Figure 5 includes a summary of the LAE loads, as a percent of the
active life reserves.

   FIGURE 5: PROVISION FOR LOSS ADJUSTMENT EXPENSE (LAE)

                                                                  PERCENT OF RESPONSES


     LAE AS % OF ACTIVE LIFE RESERVES                 STAT                 TAX                 GAAP


     0%                                               78%                  78%                  29%

     0.1% - 2.5%                                       0%                   0%                  14%

     2.6% - 5.0%                                      22%                  22%                  43%

     > 5.0%                                            0%                   0%                  14%

Note:
• Some companies do not hold GAAP reserves
• 9 responses for STAT and TAX; 7 for GAAP




Long-Term Care Insurance Valuation                                                                                                         7
An Industry Survey of Assumptions and Methodologies

December 2012
                     Case 1:17-cv-08457-JMF Document 195-7 Filed 12/18/19 Page 11 of 29
Milliman
Research Report




                                           Consistent with the surveys from previous years, most companies omit explicit provisions for LAE in their
                                           STAT and TAX active life reserve bases. However, many companies implicitly reflect LAE in their reserve
                                           calculations through loss recognition testing and gross premium valuations in which all reserves are
                                           compared with future benefit and expense payouts relative to premium income.

                                           Because of GAAP reserving requirements and because GAAP reserves are typically developed with best
                                           estimate assumptions and modest PADs, most companies include more explicit LAE assumptions in the
                                           GAAP active life reserve development. GAAP LAE is typically reflected via a load to the benefit reserves
                                           or a separate expense reserve.

                                           INTEREST RATE
                                           From a STAT and TAX perspective, most companies surveyed used the prescribed interest rate.
                                           As GAAP interest rates vary by company, a summary of GAAP interest rate assumptions is shown
                                           in Figure 6.

                                               FIGURE 6: GAAP VALUATION INTEREST RATE

                                                GAAP INTEREST RATE                                              PERCENT OF RESPONSES

                                                <= 4.0%                                                                    29%

                                                4.01% - 4.99%                                                              29%

                                                5.00% - 5.50%                                                              43%

                                                >= 5.51%                                                                    0%

                                           Note: 7 responses

The average GAAP interest                  The average GAAP interest rate was 4.6%. Overall, there has been a downward trend in interest rates
rate was 4.6%. Overall, there              compared to prior surveys. The average interest rate in prior surveys was 5.5% in 2009, 5.8% in 2006,
has been a downward trend                  and 6.2% in 2003.
in interest rates compared
to prior surveys.                          WAIVER OF PREMIUM METHODOLOGY
                                           The survey asked about the treatment of waiver of premium in the active life reserve calculations. The
                                           most common approach, followed by 92% of the companies, was to increase benefit payments in the
                                           reserve calculation to reflect the cost associated with the waiver (waiver of premium is included in both
                                           premium and claims). The other approach uses a methodology to develop active life reserves assuming
                                           that only active policyholders (versus both active and disabled policyholders) pay premiums (waiver of
                                           premium is excluded from both premium and claims).

                                           ACTIVE LIFE RESERVE FOR DISABLED LIVES
                                           Almost all companies currently selling business reported holding active life reserves for those on claim,
                                           although one company did indicate making a reduction to the ALR to reflect the claim reserve. Also,
                                           two companies not currently selling business reported making some degree of reduction to the ALR
                                           for disabled lives.

                                           RESERVING FOR RATE INCREASES
                                           Companies were asked if they change reserves following a rate increase. Almost all of the companies
                                           surveyed indicated that any rate increase was only considered in reserve adequacy testing, and reserve
                                           changes occurred only if they were required by the reserve adequacy test. On the GAAP side, all
                                           companies indicated that the reserves would not change as the SEC has ruled against unlocking the
                                           reserves for rate increases on LTC.




Long-Term Care Insurance Valuation                                                                                                                     8
An Industry Survey of Assumptions and Methodologies

December 2012
                     Case 1:17-cv-08457-JMF Document 195-7 Filed 12/18/19 Page 12 of 29
                                                                                                            Milliman
                                                                                                            Research Report




SYSTEM
Figure 7 shows the number of companies that use a commercial valuation system for their active life
reserves versus those that have “homegrown” systems. In general, the results are consistent with prior
surveys. All companies indicated that the reserving system used works on a seriatim basis (as opposed
to higher-level groupings).

   FIGURE 7: ALR SYSTEM

     SYSTEM                                                         PERCENT OF RESPONSES

     HOMEGROWN                                                                27%

     COMMERCIAL                                                               73%

Note: 26 responses, includes all companies



RESERVING APPROACH FOR COMPLEX RIDERS
Modeling for some riders for LTC can be quite complex. Perhaps the two most difficult to model are
the shortened benefit period (SBP) and the shared care rider. Both riders require considerable formula
changes to a typical valuation system. Of the 22 companies that answered the SBP question, 64%
said they followed a simple approach of increasing the reserve by the premium differential. The other
companies indicated that they followed a complex calculation of the benefits. A similar response was
given for the shared care rider; 73% of the 11 companies that responded (some indicated that they did
not offer that benefit) said they followed a simple approach of increasing the reserve by the premium
differential, while the others followed a more complex model.

PRINCIPLE-BASED RESERVES
Principle-based reserves, or more broadly, a “principle-based approach” (PBA), is an effort to create a
new framework for reserves and capital requirements for U.S. life insurers. PBA is likely years away for
LTC. Efforts are ongoing to examine LTC from a stochastic perspective, including morbidity and mortality.

This valuation survey indicates that all companies are monitoring results and proceedings with respect to
PBA. Some companies have indicated that they started to develop a stochastic model to test the impact
of a stochastic approach to reserving.

PREMIUM RESERVES
The survey asked whether the unearned premium reserve was held on a gross or net basis (net valuation
premium). The NAIC Health Insurance Reserve Model Regulation states that the sum of the unearned
premium reserve and active life reserve cannot be less than the gross unearned premium reserve.
Therefore, after the first couple policy durations, companies can hold the net unearned premium reserve.
Figure 8 summarizes the responses for STAT. It should be noted that most companies followed the same
approach for GAAP, except for two companies that switched to holding the unearned premium reserve
on a gross basis for GAAP.

   FIGURE 8: STAT PREMIUM RESERVE METHODOLOGY

     METHODOLOGY                                                    PERCENT OF RESPONSES

     GROSS                                                                    38%

     NET                                                                      62%

Note: 26 responses, includes all companies




Long-Term Care Insurance Valuation                                                                                            9
An Industry Survey of Assumptions and Methodologies

December 2012
                     Case 1:17-cv-08457-JMF Document 195-7 Filed 12/18/19 Page 13 of 29
Milliman
Research Report




                                           III.       ACTIVE LIFE RESERVES: TESTING
                                           This section describes the approach and methodologies used to test the adequacy of the active life
                                           reserves. The previous section described the valuation assumptions and methodologies used to calculate
                                           the ALR balance. As all companies are required to test their reserves, responses from all companies are
                                           included in this section (not just those companies currently selling business). Because this section is new
                                           to this year’s survey, comparisons to prior surveys are not possible.

                                           The survey separated assumptions used for testing STAT versus GAAP ALR. For the most part, the
                                           assumptions were the same. The responses in this section are based on the assumptions used to test
                                           statutory reserves. Comments are provided where GAAP testing assumptions differ from statutory.

                                           Topics covered in this section relating to active life reserves include:

                                            Adequacy testing approach
                                            Monitoring and updating
                                            Mortality
                                            Ultimate lapse rates
                                            Interest rate
                                            Morbidity
                                              − Morbidity sources
                                              − Provision for adverse deviation
                                              − Morbidity improvement
                                            Future rate increases

                                           ADEQUACY TESTING APPROACH
                                           The survey asked what approach is performed to test the active life reserve. The responses were
                                           categorized into those companies that only conduct a gross premium valuation (GPV) versus those that
                                           conduct some form of cash-flow (CF) testing, which includes asset modeling and may include testing
                                           stochastic interest rate scenarios. Figure 9 shows the results of the type of active life reserve adequacy
                                           testing performed.

                                               FIGURE 9: ALR ADEQUACY TESTING APPROACH

                                                  METHOD                                                              PERCENT OF RESPONSES

                                                  GPV ONLY                                                                   23%

                                                  CF TESTING                                                                 77%

                                           Note: 26 responses




Long-Term Care Insurance Valuation                                                                                                                  10
An Industry Survey of Assumptions and Methodologies

December 2012
                     Case 1:17-cv-08457-JMF Document 195-7 Filed 12/18/19 Page 14 of 29
                                                                                                              Milliman
                                                                                                              Research Report




Different approaches are followed for aggregating the reserve testing results. Figure 10 shows the three
main approaches companies use for aggregating statutory results.

   FIGURE 10: LEVEL OF AGGREGATION OF STATUTORY RESERVE TESTING RESULTS

     METHOD                                                        PERCENT OF RESPONSES

     LTC LINE OF BUSINESS                                                     50%

     HEALTH LINES COMBINED                                                     8%

     COMPANY LEVEL                                                            42%

Note: 24 responses




For cash-flow testing, most companies followed the same approach for dealing with deficiencies in
interim years. For non-New York business, interim negative results are generally ignored as reserve
testing is measured over the lifetime. For New York business, additional reserves are held to cover interim
negative results.

As a result of the reserve testing, 40% of companies responded that they needed to strengthen their
statutory reserves at some point and 44% strengthened their GAAP reserves.

MONITORING AND UPDATING
The survey asked how often companies monitor morbidity and persistency as well as how often those
assumptions are reviewed for changes. Figure 11 shows how often companies monitor morbidity and
persistency. Morbidity is monitored somewhat more frequently. This may be due to higher potential
variability and a need to quickly react to emerging morbidity experience.

   FIGURE 11: FREQUENCY OF MONITORING ASSUMPTIONS

     FREQUENCY                                        MORBIDITY                     PERSISTENCY

     MONTHLY                                             17%                            4%

     QUARTERLY                                          38%                            46%

     ANNUAL                                             46%                            50%

Note: 24 responses




Companies that annually review their reserve testing assumptions and make changes as warranted                 Companies that annually
make up 79% of respondents whereas 13% make changes quarterly and 8% only change assumptions                   review their reserve testing
every couple of years. Over the last two years, almost all companies reported making some change to            assumptions and make
the assumptions.                                                                                               changes as warranted make
                                                                                                               up 79% of respondents
                                                                                                               whereas 13% make changes
                                                                                                               quarterly and 8% only
                                                                                                               change assumptions every
                                                                                                               couple of years.




Long-Term Care Insurance Valuation                                                                                                       11
An Industry Survey of Assumptions and Methodologies

December 2012
                     Case 1:17-cv-08457-JMF Document 195-7 Filed 12/18/19 Page 15 of 29
Milliman
Research Report




                                           MORTALITY
                                           The most common mortality table used in testing the ALR is the 1994 Group Annuity Mortality (GAM)
                                           followed by the 2000 Annuity table. A few companies indicated that they applied a factor (such as
                                           90% or 95%) to the underlying table. Some companies indicated that they constructed their mortality
                                           assumptions based on their own experience. The table in Figure 12 shows the responses.

                                               FIGURE 12: CURRENT MORTALITY ASSUMPTIONS: UNDERLYING TABLE

                                                UNDERLYING TABLE                                                  PERCENT OF RESPONSES

                                                1983 GAM                                                                     16%

                                                1994 GAM                                                                     44%

                                                2000 ANNUITY                                                                 20%

                                                INSURED EXPERIENCE                                                           8%

                                                OTHER*                                                                       12%

                                           * Other includes 2008 VBT, SOA 90-95 Table, and the 1983 IAM
                                           Note: 24 responses


                                           In addition to the underlying table, 68% of the companies indicated that they apply mortality selection
                                           factors. While there is a great deal of variability in the selection factors reported, most start with a factor
                                           between 0.20 to 0.35 and grade up over 15 to 20 years. Some companies reported a significantly
                                           shorter period of grading of only five years while several extended the period to 25 years. The majority of
                                           companies not using mortality selection factors are closed blocks of business beyond the early part of
                                           the select period.

Assuming future mortality                  The survey also asked questions about assuming future mortality improvement. Assuming future mortality
improvement was indicated                  improvement was indicated by 32% of the companies. Some companies reported using one of the
by 32% of the companies.                   projection scales associated with the underlying tables, such as G or AA, while others reported using a
Some companies reported                    flat amount, such as 0.5% per year.
using one of the projection
scales associated with the                 The survey also asked about the modeling approach used in reserve testing related to projecting lives in
underlying tables, such as G               aggregate or split between active lives and disabled lives. There are generally two approaches followed.
or AA, while others reported               The first approach models all lives combined. This implicitly treats mortality as a blend of active and
using a flat amount, such                  disabled mortality. The majority of companies follow this approach, with 21 of 25 companies reporting
as 0.5% per year.                          they apply mortality in aggregate. The other approach models active lives separate from disabled lives
                                           and includes explicit assumptions for active and disabled mortality. The other four companies reported
                                           using this approach.




Long-Term Care Insurance Valuation                                                                                                                       12
An Industry Survey of Assumptions and Methodologies

December 2012
                     Case 1:17-cv-08457-JMF Document 195-7 Filed 12/18/19 Page 16 of 29
                                                                                                             Milliman
                                                                                                             Research Report




ULTIMATE LAPSE RATES
A summary of ultimate lapse rates assumed in reserve testing is shown in Figure 13. This year’s survey
indicates that a majority of companies use a lapse rate in the range of 0.5% to 1%, with the average
being about 1.1% (consistent with the average for the assumptions underlying the ALR calculations for
those companies currently selling business). About half of the companies reported that they assume
a single lapse rate that only varies by duration (and premium payment option). The other companies
indicated that they vary their lapse assumptions by product, benefit period, issue age, marital status,
inflation option, and distribution channel. In order to consistently compare lapse assumptions, we
requested the ultimate lapse rates for the following two different plans and demographic characteristics:

Plan 1
 Issue age 55
 Male
 Single
 No inflation protection
 Lifetime benefit period

Plan 2
 Issue age 65
 Female
 Married
 5% compound inflation protection
 5-year benefit period

Six companies reported different ultimate lapse rates between the two plans.

   FIGURE 13: ULTIMATE LAPSE RATE ASSUMPTION

     ULTIMATE LAPSE RATE                              PLAN 1                           PLAN 2

     0% - 0.5%                                         13%                               13%

     0.51% - 1.0%                                      39%                               43%

     1.01% - 1.5%                                      26%                               26%

     1.51% - 2.0%                                      22%                               13%

     2.01%+                                            0%                                4%

     AVERAGE                                          1.13%                             1.10%

Note: 24 responses



INTEREST RATE
The survey asked what interest rate was used in discounting if a gross premium valuation (GPV) or
deferred acquisition cost (DAC) recoverability test was conducted. Some companies indicated that               Some companies indicated
they used an interest rate that varies based on future rates or stochastic interest rate projections. Most     that they used an interest
companies, however, indicated that they used a single discount rate. For testing statutory reserves, the       rate that varies based on
single rate ranged from 4.0% to 6.2% with an average of 5.3%. For testing GAAP reserves, the single            future rates or stochastic
rate was higher, ranging from 5.0% to 6.6% with an average of 5.8%.                                            interest rate projections.
                                                                                                               Most companies, however,
                                                                                                               indicated that they used a
                                                                                                               single discount rate.




Long-Term Care Insurance Valuation                                                                                                     13
An Industry Survey of Assumptions and Methodologies

December 2012
                     Case 1:17-cv-08457-JMF Document 195-7 Filed 12/18/19 Page 17 of 29
Milliman
Research Report




                                           MORBIDITY
                                           Morbidity is one of the most subjective assumptions included in the calculation of active life reserves
                                           because of the lack of a standardized industry table. The magnitude, and more importantly the slope,
                                           of the age-cost curve can have a dramatic impact on the durational development of LTC active life
                                           reserves. When surveying companies regarding their morbidity assumptions, we asked for three
                                           pieces of information:

                                            Morbidity sources
                                            Provision for adverse deviations (PAD)
                                            Morbidity improvement

                                           Morbidity sources
                                           Because of confidentiality concerns, we did not ask each company for a sample of its claim cost
                                           assumptions. Instead, we simply asked companies for the source of the claim cost assumptions that are
                                           used in the testing of their active life reserves. The results are summarized in Figure 14. The source of the
                                           assumptions is split between a company’s own data and that of a consultant (including times where a
                                           company started with consultant assumptions and adjusted them to their own data).

                                               FIGURE 14: SOURCE OF MORBIDITY ASSUMPTION

                                                MORBIDITY SOURCES                                                PERCENT OF RESPONSES

                                                COMPANY DATA                                                                52%

                                                CONSULTANT
                                                                                                                            48%
                                                (MAY INCLUDE COMPANY ADJUSTMENTS)

                                           Note: 25 responses


                                           Provision for adverse deviation
                                           We found that the majority of companies do not include provisions for adverse deviation (PADs) in
                                           their morbidity assumptions used for reserve testing. For testing of statutory reserves, only five out
                                           of 25 companies included a PAD. Three of those five companies did not use any PAD when testing
                                           their GAAP reserves.

                                           Morbidity improvement
                                           A controversial topic that is difficult to measure in the LTC insurance industry is the use of future morbidity
For testing of statutory                   improvement in projections. For testing of statutory reserves, nine out of 24 companies report including
reserves, nine out of 24                   an assumption for future morbidity improvement. The level of morbidity improvement ranged from 0.4% to
companies report including                 1.6% per year, for generally 10 to 15 years, although three companies assumed morbidity improvement
an assumption for future                   for 25 to 30 years. For testing of GAAP reserves, two companies that did not assume any future
morbidity improvement.                     morbidity improvement for statutory reserve testing reported assuming some morbidity improvement, and
                                           another assumed a slightly deeper amount of improvement than for statutory reserve testing.

                                           Most companies that include an assumption for future morbidity improvement assume both future
                                           mortality and morbidity improvement. Two companies only assume mortality improvement and two
                                           companies only assume morbidity improvement.

                                           FUTURE RATE INCREASES
                                           The survey asked if future rate increases were assumed in reserve testing. Specifically, the question
                                           asked if any future rate increases were assumed beyond what has already been approved by state
                                           regulators. Most companies (15 out of 25) reported assuming future planned rate increases, generally
                                           ranging in size from 10% to 20%, although higher amounts were assumed for some blocks of business.




Long-Term Care Insurance Valuation                                                                                                                     14
An Industry Survey of Assumptions and Methodologies

December 2012
                     Case 1:17-cv-08457-JMF Document 195-7 Filed 12/18/19 Page 18 of 29
                                                                                                           Milliman
                                                                                                           Research Report




IV.        DISABLED LIFE RESERVES
Disabled life reserves (DLR) or claim reserves reflect the value of future claim payments for claims
that have already been incurred. The amount of disabled life reserves associated with a block of LTC
insurance business generally increases as the block ages, which is due to the increasing claim incidence
by policyholder age. DLR calculations can include many nuances and complications and generally are
revised to reflect emerging experience more readily than ALRs.

This section is based on responses from all companies, including those no longer selling LTC insurance.

Participating companies were surveyed with regard to the following topics:

 Continuance tables and related reserve methodologies
  − Data sources
  − Continuance table variables
  − Future transfer methodology
  − Waiver of premium methodology
  − Salvage adjustments
 Explicit provision for adverse deviation
 Provision for loss adjustment expense
 Incurred but not reported (IBNR) methodology
 Adequacy
 System
 Reserving approach for complex riders
 Claim status definitions and adjustments

CONTINUANCE TABLES AND RELATED RESERVE METHODOLOGIES
All but one company surveyed followed a continuance table approach when establishing the claim             All but one company
reserve for known claims. One company used completion factors with some adjustments to establish the       surveyed followed a
entire claim reserve, for both reported and not-reported claims.                                           continuance table approach
                                                                                                           when establishing the claim
Data sources                                                                                               reserve for known claims.
Figure 15 shows the source of the continuance table assumptions. The most common source is the data
from a consultant (including times where a company started with consultant assumptions and adjusted
them to its own data), followed by completely using the company’s own insured data.

   FIGURE 15: CONTINUANCE TABLE DATA SOURCES

      DATA SOURCE                                                 PERCENT OF RESPONSES

      POPULATION DATA                                                        8%

      INSURED DATA                                                           42%

      CONSULTANT                                                             50%

Note: 26 responses


About 60% of companies indicate that they update the continuance tables less often than annually.
The remainder responded that they perform an update at least annually. Compared to our prior survey,
companies are updating their continuance tables more frequently. Also, almost all companies indicated
that the updates were showing a longer length of stay.




Long-Term Care Insurance Valuation                                                                                                   15
An Industry Survey of Assumptions and Methodologies

December 2012
                     Case 1:17-cv-08457-JMF Document 195-7 Filed 12/18/19 Page 19 of 29
Milliman
Research Report




                                           Continuance table variables
Compared to the 2009                       Figure 16 shows the primary variables used in the continuance tables. Compared to the 2009 survey,
survey, companies are now                  companies are now using more variables in their DLR calculations, particularly now reflecting care setting
using more variables in their              and benefit period more. This may indicate that companies are developing more sophisticated and
DLR calculations, particularly             detailed assumptions as they try to develop better claim reserve estimates.
now reflecting care setting
and benefit period more.                       FIGURE 16: CONTINUANCE TABLE VARIABLES

                                                VARIABLE                                                                   PERCENT OF RESPONSES

                                                AGE                                                                                93%

                                                GENDER                                                                             84%

                                                CARE SETTING                                                                       72%

                                                BENEFIT PERIOD                                                                     44%

                                                DIAGNOSIS                                                                          16%

                                           Note: Companies can indicate more than one variable. There were 25 responses.




                                           Future transfer methodology
                                           Figure 17 shows the approach taken in reflecting transfers between care settings for comprehensive
                                           plans (plans that cover care in both a facility and at home) and companies that vary the continuance
                                           tables by care setting. For companies that do not reflect care setting in the continuance table, it can be
                                           viewed that transfers are implicitly reflected by using a composite approach (those companies are not
                                           included in Figure 17). For the companies that do vary the continuance tables by care setting, the majority
                                           of them do not account for transfers.

                                               FIGURE 17: FUTURE TRANSFER METHODOLOGY

                                                METHODOLOGY                                                                PERCENT OF RESPONSES

                                                TRANSFERS NOT REFLECTED                                                            63%

                                                EXPLICIT ADJUSTMENT                                                                31%

                                                IMPLICIT ADJUSTMENT                                                                6%

                                           Note: 16 responses


                                           To demonstrate the care setting transfer issue, consider the following example. A carrier may offer
                                           home care-only policies as well as comprehensive policies. Some carriers hold an identical reserve
                                           if a policyholder goes on claim while receiving home care under the two different policy types. If the
                                           underlying continuance tables are based solely on home care experience, this methodology can
                                           potentially understate the comprehensive liability because the claimant will continue to be benefit-eligible
                                           even if transferred to a facility. Of course, carriers who employ a similar methodology to nursing home
                                           claimants (with a comprehensive policy) may be overestimating the comprehensive claimant’s liability
                                           because home care is typically less expensive and recovery is often more likely. The materiality of these
                                           transferences depends on how the underlying continuance curves are constructed.




Long-Term Care Insurance Valuation                                                                                                                   16
An Industry Survey of Assumptions and Methodologies

December 2012
                     Case 1:17-cv-08457-JMF Document 195-7 Filed 12/18/19 Page 20 of 29
                                                                                                                 Milliman
                                                                                                                 Research Report




The survey responses classified as “explicit” refer to companies that make an explicit adjustment with
respect to transfers. As an example of an explicit adjustment for transfers of care, a company might adjust
all comprehensive facility DLRs by X% and adjust all comprehensive non-facility DLRs by Y%.

The companies with “implicit adjustments” take an approach in which the underlying continuance tables
are developed from comprehensive policies. These companies assume the transfers are then implicitly
reflected in the DLR calculation because any historical transfer experience is reflected in the claim runoff
assumed. While this may be true if the mix of nursing home and home care of future claim experience
remains identical to past experience, an explicit methodology is able to withstand more dynamic changes
in the distribution of future claimants.

Waiver of premium methodology
The vast majority of companies reflect waiver of premium benefits in their claim reserve calculations, as
seen in Figure 18. This is similar to last year’s surveys. It is important to carefully consider the treatment
of waiver of premium in the ALR and DLR calculations.

   FIGURE 18: WAIVER OF PREMIUM METHODOLOGY

     METHODOLOGY                                                       PERCENT OF RESPONSES

     WAIVER REFLECTED IN DLR                                                      81%

     WAIVER NOT REFLECTED IN DLR                                                  19%

Note: 26 responses



Salvage adjustments
As shown in Figure 19, most companies make explicit “salvage” adjustments in their claim reserve                 Most companies make
calculations, similar to last year’s survey. These calculations account for paid claim experience that is less   explicit “salvage”
than the maximum daily, weekly, or monthly amount specified in the policy contract. For example, a policy        adjustments in their claim
with a maximum benefit of $100 per day may reimburse actual costs of only $80 per day for home care              reserve calculations, similar
services. While not addressed with all survey participants, for those companies that responded “none,”           to last year’s survey. These
it is our experience that they do not make an explicit salvage adjustment, but do commonly account for           calculations account for
services that are rendered less than seven days a week in their reserve calculation.                             paid claim experience that
                                                                                                                 is less than the maximum
Salvage adjustments may be determined on a seriatim or aggregate basis. Each approach has its own                daily, weekly, or monthly
merits when considering variability, credibility, and calculation issues.                                        amount specified in the
                                                                                                                 policy contract.
   FIGURE 19: SALVAGE METHODOLOGY

     METHODOLOGY                                                       PERCENT OF RESPONSES

     NOT REFLECTED                                                                36%

     SERIATIM                                                                     24%

     AGGREGATE                                                                    40%


Note: 25 responses




Long-Term Care Insurance Valuation                                                                                                               17
An Industry Survey of Assumptions and Methodologies

December 2012
                     Case 1:17-cv-08457-JMF Document 195-7 Filed 12/18/19 Page 21 of 29
Milliman
Research Report




                                           EXPLICIT PROVISIONS FOR ADVERSE DEVIATION
                                           Most companies do not include explicit provisions for adverse deviation (PAD) in the DLR calculation. The
                                           survey results are contained in Figure 20.

                                               FIGURE 20: STATUTORY RESERVE PAD

                                                PAD AS % OF DLR                                                 PERCENT OF RESPONSES

                                                0%                                                                           69%

                                                1% - 5%                                                                      27%

                                                6% - 10%                                                                     4%

                                           Note: 26 responses


                                           The results in this year’s survey are consistent with last year’s survey. Survey results also indicated that
                                           the PAD on a TAX basis was equal to the STAT basis. In addition, GAAP was equivalent to STAT, except
                                           for two companies, which used lower GAAP PADs.

                                           PROVISION FOR LOSS ADJUSTMENT EXPENSE
                                           We surveyed the participating carriers with regard to the provisions for loss adjustment expense (LAE)
                                           that are included in their claim reserve calculations. Almost all companies include a flat percentage load
                                           to their DLR and IBNR. The range of the LAE load varies by company as shown in Figure 21.

                                               FIGURE 21: LOSS ADJUSTMENT EXPENSE (LAE) PERCENTAGE

                                                                                                              INDIVIDUAL COMPANIES


                                                LAE (AS % OF DLR AND IBNR)                            STAT             TAX                 GAAP

                                                0%                                                    10%              26%                   6%

                                                0.1% - 2.5%                                           24%              26%                  29%

                                                2.6% - 5.0%                                           52%              37%                  65%

                                                > 5.0%                                                14%              11%                   0%

                                           Note: 21 responses for STAT, 19 for TAX, and 17 for GAAP


Average LAE held on a                      Average LAE held on a STAT basis is 3.2%, which is nearly the same as last survey’s 3.3% average.
STAT basis is 3.2%, which                  Some companies hold a lower LAE amount for the TAX and GAAP DLR. The average LAE load for TAX
is nearly the same as last                 and GAAP is 2.4% and 2.8%, respectively. Unlike the case with ALR reserves, where most companies
survey’s 3.3% average.                     only load GAAP ALR reserves for the LAE liability, most companies load all three DLR bases (STAT, TAX,
Some companies hold a                      and GAAP) for LAE.
lower LAE amount for the
TAX and GAAP DLR.                          Several companies hold a different level of LAE assumptions for GAAP reserves between DLR and ALR.
                                           Of the 16 companies that responded to both the GAAP DLR and ALR LAE questions, 25% hold higher
                                           LAE levels on the ALR, 44% hold higher LAE levels on the DLR, and the remainder holds the same level.

                                           INCURRED BUT NOT REPORTED (IBNR) METHODOLOGY
                                           The table in Figure 22 indicates the approach taken by companies with respect to their IBNR calculation.
                                           Among the wide variety of approaches used to calculate the IBNR, the completion method (or claim
                                           triangle approach) is the most common. Another approach is to subtract the reported incurred loss ratio
                                           from the anticipated loss ratio times earned premium to estimate the amount of incurred but unreported
                                           claims. A similar approach would be to subtract the reported incurred claims from the amount of
                                           expected claims. In Figure 22, the ”other” approaches include a combination of the completion method
                                           and loss ratio approaches or high-level estimation.




Long-Term Care Insurance Valuation                                                                                                                      18
An Industry Survey of Assumptions and Methodologies

December 2012
                     Case 1:17-cv-08457-JMF Document 195-7 Filed 12/18/19 Page 22 of 29
                                                                                                                Milliman
                                                                                                                Research Report




   FIGURE 22: IBNR METHODOLOGY

     METHODOLOGY                                                    PERCENT OF RESPONSES

     COMPLETION / TRIANGLE APPROACH                                            35%

     LOSS RATIO / % OF PREMIUM
                                                                               15%
     OR EXPECTED CLAIMS
     COMBINATION OF COMPLETION
                                                                               19%
     AND LOSS RATIO

     OTHER                                                                     31%

Note: 26 responses


ADEQUACY
Almost all companies perform some form of reserve adequacy testing on their claim reserves, such as a
claim retrospective reserve analysis. The majority of companies (63% of the 24 responses) indicated that
these tests were performed annually while others were more frequent (20% reported quarterly and 17%
reported monthly).

SYSTEM
Figure 23 shows the number of carriers that use a commercial valuation system for their disabled life
reserves versus those that have a “homegrown” system. Of the companies that responded to both
this year’s survey and the 2009 survey, no company switched from either a commercial system to
homegrown or vice versa.

   FIGURE 23: DLR SYSTEM

     SYSTEM                                                         PERCENT OF RESPONSES

     HOMEGROWN                                                                 58%

     COMMERCIAL                                                                42%

Note: 26 responses

The use of homegrown systems is more common for DLRs than ALRs. Eight companies that use
commercial systems for their ALRs use homegrown systems for their DLRs.

RESERVING APPROACH FOR COMPLEX RIDERS
Companies were asked about the modeling approach for two of the more complex riders for LTC,
nonforfeiture and shared care benefits. Almost all companies responded that they either ignore
nonforfeiture benefits such as the shortened benefit period or conservatively hold the full benefit period
(as opposed to only holding the claim reserve for the shortened period of time). Some mentioned they did
not make any adjustment as these benefits are quite rare and immaterial. For shared care benefits, 41%
of the 17 companies that responded indicated that they adjust the claim reserve to account for shared
care benefits. The most common approach to accounting for shared care benefits was to assume that the
full benefit period of both spouses was available to the current claimant. The number of companies that
explicitly model shared care benefits has increased slightly from the 2009 survey.

CLAIM STATUS DEFINITIONS AND ADJUSTMENTS
As the size of claim reserves increase, more companies are refining the claim reserve calculation to            As the size of claim reserves
address claim situations other than the typical “open and in claim payment status” situations. Some of          increase, more companies
those other situations include “claims during the elimination period,” “pending claims waiting for approval,”   are refining the claim reserve
“closed claims that may reopen,” and “claims in final payment status.”                                          calculation to address claim
                                                                                                                situations other than the
Figure 24 shows that the most common approach for claims in the elimination period is to explicitly             typical “open and in claim
account for them in the disabled life reserve. Some companies reported holding a percentage of                  payment status” situations.
the DLR for claims in the elimination period. Another approach is to implicitly include them in the
IBNR development.


Long-Term Care Insurance Valuation                                                                                                           19
An Industry Survey of Assumptions and Methodologies

December 2012
                     Case 1:17-cv-08457-JMF Document 195-7 Filed 12/18/19 Page 23 of 29
Milliman
Research Report




                                               FIGURE 24: CLAIMS DURING THE ELIMINATION PERIOD

                                                APPROACH                                                        PERCENT OF RESPONSES

                                                EXPLICITLY ACCOUNTED FOR IN DLR                                            58%

                                                IMPLICITLY INCLUDED IN IBNR                                                42%

                                           Note: 26 responses


                                           Similar to claims in the elimination period, the majority of companies explicitly reserve for pending claims.
                                           These claims are known to the company, but are in the process of having their benefit eligibility verified.
                                           The most common approach is to include these claims with the known disabled life reserve, with some
                                           companies applying an adjustment factor to reflect the probability that the claim will be approved.

                                               FIGURE 25: PENDING CLAIMS WAITING FOR APPROVAL

                                                APPROACH                                                        PERCENT OF RESPONSES

                                                EXPLICITLY ACCOUNTED FOR IN DLR                                            58%

                                                IMPLICITLY INCLUDED IN IBNR                                                42%

                                           Note: 26 responses



Half of the companies                      Figure 26 shows that half of the companies establish a claim reserve for closed claims that may reopen.
establish a claim reserve                  Depending on the definition of a claim, some claims may close, but end up reopening later as the same
for closed claims that may                 claim. For example, a claimant may recover and stop claiming benefits, but relapse a couple months
reopen. Depending on the                   later and need to resume benefits. In that situation the previously closed claim will reopen. Most of
definition of a claim, some                the companies making an explicit adjustment indicated that they make a separate calculation to hold a
claims may close, but                      reserve for those types of claims. A few indicated that those types of claims are covered in the general
end up reopening later as                  IBNR. It should be noted that the number of companies making some adjustment has increased
the same claim.                            substantially since the 2009 survey, when only 18% of the 22 responses indicated that they made
                                           some adjustment.

                                               FIGURE 26: CLOSED CLAIMS THAT MAY REOPEN

                                                APPROACH                                                        PERCENT OF RESPONSES

                                                NOT REFLECTED                                                              50%

                                                SOME ADJUSTMENT MADE                                                       50%

                                           Note: 26 responses



                                           Figure 27 shows that most companies do not make any adjustment for claims that are known to be in a
                                           final payment status. Sometimes it is known that an open claim is about to be closed, but there is only
                                           one payment left (such as in the case of death, but the final bill is outstanding). Some companies do
                                           make an adjustment for those claims, reducing the claim reserves.

                                               FIGURE 27: CLAIMS IN FINAL PAYMENT STATUS

                                                APPROACH                                                        PERCENT OF RESPONSES

                                                NO ADJUSTMENT                                                              77%

                                                SOME ADJUSTMENT MADE                                                       23%




Long-Term Care Insurance Valuation                                                                                                                     20
An Industry Survey of Assumptions and Methodologies

December 2012
                     Case 1:17-cv-08457-JMF Document 195-7 Filed 12/18/19 Page 24 of 29
                                                                                                                   Milliman
                                                                                                                   Research Report




V.         ASSET ASSUMPTIONS
The valuation survey asked companies about the assets supporting the reserves. The survey included
questions relating to asset allocation, actual portfolio yield, and current pricing interest rate relating
to each company’s LTC product line. In addition, we asked about any investment hedging strategies
that may be used.

ASSET ALLOCATION
Figure 28 summarizes the average asset allocation by different asset classes and compares the
responses from this year’s survey to our prior survey. The average asset allocation is based on a simple
average of responses. The asset allocation did vary considerably by company. Some companies hold
large portions of their assets in Treasuries and AAA and AA bonds, while other companies hold a greater
proportion of risky assets.

There has also been a shift in asset class over the survey period. In general, the mix of asset class              There has also been a shift in
indicates a shift toward more risky assets. For example, the average portion of AAA bonds dropped                  asset class over the survey
from 13.8% to 4.5%, while A and BBB bonds increased from 28.5% to 31.7% and 16.4% to 23.3%,                        period. In general, the mix of
respectively. Mortgages also show a significant decrease over the period, dropping from 14.2% to 5.8%.             asset class indicates a shift
Lastly, the “Other” category increased over the period. Companies indicated that they included municipal           toward more risky assets.
bonds, structured settlements, and private placements in the “Other” category. It should be noted that
these changes over the period are not overly influenced by any one company, but rather the trend is seen
in many companies.

     FIGURE 28: ASSET ALLOCATION

     ASSET CLASS                                 2009 SURVEY                   2012 SURVEY     CHANGE

     TREASURIES                                       4.9%                        4.8%           -0.1%

     AAA BONDS                                        13.8%                       4.5%           -9.3%

     AA BONDS                                         7.8%                        8.3%           0.5%

     A BONDS                                          28.5%                       31.7%          3.2%

     BBB BONDS                                        16.4%                       23.3%          6.9%

     BB AND LOWER                                     4.9%                        4.9%           0.0%

     PREFERRED STOCK                                  0.4%                        0.1%           -0.3%

     COMMON STOCK                                     0.8%                        0.7%           -0.1%

     REAL ESTATE                                      0.5%                        1.0%           0.5%

     MORTGAGES                                        14.2%                       5.8%           -8.4%

     OTHER                                            7.8%                        14.8%          7.0%

Note: 23 responses for the 2012 survey and 16 responses for the 2009 survey.


When determining the asset allocation for LTC products, it is important to consider matching asset
and liability risks. For example, the prepayment risk in some callable bonds and mortgages should be
carefully considered for LTC. When interest rates drop, callable bonds and mortgages are more likely to
be called, reducing the portfolio yield. As a result, unlike other product lines, for LTC there is no offsetting
adjustment on the liability side for changes in asset yield (such as changing the crediting rate), thereby
making these assets potentially more risky for LTC than for other products.

In addition, companies should be aware of the potential risk-based capital implications with respect to
asset allocation selection. For example, the NAIC requires more risk-based capital to be held on more
risky assets. The additional yield from those more risky assets is therefore reduced by the additional cost
of capital for holding those assets as well as the higher default risk.



Long-Term Care Insurance Valuation                                                                                                             21
An Industry Survey of Assumptions and Methodologies

December 2012
                     Case 1:17-cv-08457-JMF Document 195-7 Filed 12/18/19 Page 25 of 29
Milliman
Research Report




                                            DURATION FOR LONG-TERM CARE
                                            The survey asked for the asset duration for the LTC product line. There was a wide range of responses.
                                            Of 22 responses, the duration ranged from 5.5 to 21.0 years, with an average of 11.1 years. However,
                                            most responses (68% of 22 companies) fell within the range of eight to 14 years. Compared to
                                            our prior survey, the average duration increased slightly. The 2009 survey reported an average
                                            duration of 10.0 years.

                                            CURRENT PORTFOLIO YIELD
The average yield was 5.72%                 Figure 29 shows the current portfolio yield from the 24 companies that responded. The average yield
and ranged between 3.89%                    was 5.72% and ranged between 3.89% and 7.00%. Overall, the average yield declined from 5.99% in
and 7.00%. Overall, the                     our prior survey. We did not notice a clear correlation between a company’s asset allocation and the
average yield declined from                 resulting portfolio yield. This may be due to the timing of when assets were purchased rather than the
5.99% in our prior survey.                  asset allocation.

                                               FIGURE 29: CURRENT PORTFOLIO YIELD

                                                 YIELD                                                          PERCENT OF RESPONSES

                                                 <=5.00%                                                                   17%

                                                 5.01% TO 5.50%                                                            4%

                                                 5.51% TO 6.00%                                                            42%

                                                 6.01% TO 6.50%                                                            33%

                                                 > 6.50%                                                                   4%

                                            Note: 24 responses


                                            CURRENT PRICING INTEREST RATE ASSUMPTION
                                            Figure 30 shows the current pricing interest rate assumptions for just the companies that are currently
                                            selling LTC insurance. The average response was 5.27% and ranged from 4.00% to 6.25%. Compared
                                            to the 2009 survey, the average pricing interest rate decreased from the prior survey’s average of
                                            5.73%. In today’s low interest rate environment, the pricing interest rate, as expected, is lower than the
                                            actual portfolio rate.

                                               FIGURE 30: CURRENT PRICING INTEREST RATE ASSUMPTION

                                                 ASSUMPTION                                                     PERCENT OF RESPONSES

                                                 <=5.00%                                                                   31%

                                                 5.01% TO 5.50%                                                            23%

                                                 5.51% TO 6.00%                                                            38%

                                                 6.01% TO 6.50%                                                            8%

                                                 > 6.50%                                                                   0%




Long-Term Care Insurance Valuation                                                                                                                   22
An Industry Survey of Assumptions and Methodologies

December 2012
                     Case 1:17-cv-08457-JMF Document 195-7 Filed 12/18/19 Page 26 of 29
                                                                                                             Milliman
                                                                                                             Research Report




INTEREST RATE HEDGING APPROACH
The survey also asked about use of any interest rate hedging strategies, either internally between various
product lines or with external parties. The majority of companies (79% of the 24 responses) do not utilize   The majority of companies
any form of interest rate hedging. Five companies use an external hedge, such as an interest rate swap.      (79% of the 24 responses) do
One company uses both an internal hedge between different product lines as well as an external hedge.        not utilize any form of interest
This is generally consistent with the 2009 survey. As may be expected, companies that employ hedging         rate hedging. Five companies
strategies tend to have larger blocks of business where they achieved the critical mass needed for           use an external hedge, such
efficiently establishing an external hedging approach.                                                       as an interest rate swap.

   FIGURE 31: INTEREST RATE HEDGING APPROACH

     APPROACH                                                      PERCENT OF RESPONSES

     DO NOT HEDGE                                                             79%

     INTERNAL AND EXTERNAL HEDGE                                              4%

     EXTERNAL HEDGE                                                           17%




Long-Term Care Insurance Valuation                                                                                                          23
An Industry Survey of Assumptions and Methodologies

December 2012
                     Case 1:17-cv-08457-JMF Document 195-7 Filed 12/18/19 Page 27 of 29
Milliman
Research Report




                                           APPENDIX A
                                           LIST OF PARTICIPATING COMPANIES
                                           Allianz Life Insurance Company of North America

                                           Bankers Life & Casualty

                                           CMFG Life

                                           CNA

                                           Conseco Insurance Companies

                                           COUNTRY Life

                                           Equitable Life & Casualty Insurance Company

                                           Genworth Financial

                                           John Hancock

                                           Knights of Columbus

                                           LifeSecure Insurance Company

                                           Metropolitan Life Insurance Company

                                           Minnesota Life Insurance Company

                                           Mutual of Omaha

                                           New York Life

                                           Northwestern Mutual

                                           Physicians Mutual Insurance Company

                                           Prudential Financial

                                           RiverSource Life Insurance Company

                                           Senior Health Insurance Company of Pennsylvania

                                           State Farm Mutual Auto Insurance Co.

                                           Thrivent Financial for Lutherans

                                           Transamerica

                                           Union Fidelity Life Insurance Company

                                           United Security Assurance Company of PA

                                           Unum




Long-Term Care Insurance Valuation                                                           24
An Industry Survey of Assumptions and Methodologies

December 2012
                 Case 1:17-cv-08457-JMF Document 195-7 Filed 12/18/19 Page 28 of 29


Prepared by:
Allen J. Schmitz, FSA, MAAA
Principal and Consulting Actuary

Daniel A. Nitz, FSA, MAAA
Actuary


Peer Reviewed by:
Dawn E. Helwig, FSA, MAAA
Principal and Consulting Actuary


December 2009




Long-Term Care Insurance Valuation
An Industry Survey of Assumptions and Methodologies
Case 1:17-cv-08457-JMF Document 195-7 Filed 12/18/19 Page 29 of 29




                                                  15800 Bluemound Rd.
                                                  Suite 400
                                                  Brookfield, WI 53005-6069
                                                  +1 262 784 2250

                                                  milliman.com
